Exhibit 10.2

 

FIRST AMENDMENT TO THE

SECURED CONVERTIBLE PROMISSORY NOTE

 

This first amendment to the Secured Convertible Promissory Note, dated May 11,
2020 (the “Amendment”), is entered into by 1847 Holdings LLC, a Delaware limited
liability company (“EFSH”), 1847 GOEDEKER HOLDCO INC., a Delaware corporation
and majority- owned subsidiary of EFSH (“Holdco”), and 1847 GOEDEKER INC. a
Delaware corporation and wholly-owned subsidiary of Holdco (“GI” and with EFSH
and Holdco, collectively hereinafter called “Borrower”) and Leonite Capital,
LLC, a Delaware limited liability company (“Holder”).

 

WHEREAS, the Borrower and the Holder are parties to that certain Secured
Convertible Promissory Note with an Issue Date as of April 5, 2019 (the “Note”).
Capitalized terms used herein and not otherwise defined shall have those
meanings given to them in the Note;

 

WHEREAS, Pursuant to the terms of the Note, the Maturity Date of the Note is
April 5, 2020 (i.e., twelve months from the Issue Date, the “Original Maturity
Date”);

 

WHEREAS, the Borrower and the Holder desire to extend the Original Maturity Date
to October 5, 2020 (the “Extended Maturity Date”);

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed by each party hereto as follows:

 

Amendment to the Note. It is hereby agreed and understood that the Note shall be
amended as follows:

 

1. The Extended Maturity Date shall be October 5, 2020, and the Original
Maturity Date shall have no further effect, except as set forth in the
Amendment.

 

2. Borrower’s failure to repay the Note along with accrued and unpaid interest
on the Original Maturity Date shall not constitute an Event of Default under the
Note.

 

3. During the period through the Extended Maturity Date, interest shall accrue
and be due and payable monthly according to the terms of the Note.

 

4. The Principal Amount of the Note shall be increased by $207,145 as of the
Original Maturity Date, as a forbearance fee.

 

5. In the event that the Borrower completes an offering of debt, equity, or
closes on an asset sale, (other than in the ordinary course of business), the
Borrower shall promptly use the net proceeds of such offering to repay the
Holder. Notwithstanding the foregoing, in no event shall this clause cause the
Borrower to default on any of its agreements and obligations that are
outstanding at the time of this Amendment.

 

6. Upon closing by Borrower of its acquisition of Asien’s Appliance, Inc.,
Holder shall be granted a 5% equity interest in such acquisition. In the event
that Borrower does not consummate the acquisition, Borrower and Holder agree to
negotiate in good faith to exchange such interest with another asset or other
term of that would approximate the economic benefit that would have been derived
by Holder.

 



 

 

 

7. EFSH shall issue to Holder warrants (the “Additional Warrants”) exercisable
for 200,000 of its Common Shares. The Additional Warrants shall have a term of
five (5) years and shall have the same form as the Warrants issued pursuant to
section 3.1 of the Note.

 

8. The Borrower shall reimburse the Holder $2,000 for legal fees incurred for
this Amendment.

 

9. Except as expressly amended and modified by this Amendment, the Note is and
shall continue to be in full force and effect in accordance with the terms
thereof.

 

10. This Amendment may be executed by the parties hereto in counterparts, and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.

 

11. This Amendment shall be governed by and construed in accordance with the
laws of the State of New York without regard to principles of conflicts of laws.
Any action brought by either party against the other concerning the transactions
contemplated by this Note shall be brought only in the state and/or federal
courts located in Rockland County, New York.

 

12. The parties to this Note hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTIONS
CONTEMPLATED HEREBY. The prevailing party shall be entitled to recover from the
other party its reasonable attorney's fees and costs. In the event that any
provision of this Note or any other agreement delivered in connection herewith
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Documents by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 

13. The headings contained in this Amendment are for ease of reference only and
shall not be considered in construing this Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the Borrower and the Holder have caused this Amendment to be
signed in their names by their duly authorized officers this May 11, 2020.

 

BORROWER       1847 HOLDINGS LLC         By: /s/ Ellery W. Roberts   Name: 
Ellery W. Roberts   Title: Chief Executive Officer         1847 GOEDEKER HOLDCO
INC.         By: /s/ Robert D. Barry   Name: Robert D. Barry   Title: President
        1847 GOEDEKER INC.         By: /s/ Robert D. Barry   Name: Robert D.
Barry   Title: Chief Financial Officer         HOLDER       LEONITE CAPITAL, LLC
        By: /s/ Avi Geller   Name: Avi Geller   Title: Chief Investment Officer
 

 

 

 

